 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          ALLIED WORLD NATIONAL                              CASE NO. C20-154 MJP
            ASSURANCE COMPANY,
11                                                             DISMISSAL ORDER
                                    Plaintiff,
12
                    v.
13
            FOREMOST INSURANCE
14          COMPANY,

15                                  Defendant.

16

17          The Court having been notified of the settlement of this case (Dkt. No. 80), and it

18   appearing that no issue remains for the court’s determination,

19          IT IS ORDERED that this action and all claims asserted herein are DISMISSED with

20   prejudice and without costs to any party.

21          In the event that the settlement is not perfected, any party may move to reopen the case,

22   provided that such motion is filed within sixty (60) days of the date of this order. Any trial date

23   and pretrial dates previously set are hereby VACATED.

24   \\


     DISMISSAL ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated April 28, 2021.

 3                                                       A
                                                         Marsha J. Pechman
 4
                                                         United States Senior District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     DISMISSAL ORDER - 2
